Name: Commission Implementing Decision (EU) 2018/1281 of 21 September 2018 concerning certain protective measures relating to African swine fever in Belgium (notified under document C(2018) 6255) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: international trade;  regions of EU Member States;  means of agricultural production;  Europe;  agricultural activity;  agricultural policy
 Date Published: 2018-09-24

 24.9.2018 EN Official Journal of the European Union L 239/18 COMMISSION IMPLEMENTING DECISION (EU) 2018/1281 of 21 September 2018 concerning certain protective measures relating to African swine fever in Belgium (notified under document C(2018) 6255) (Only the Dutch and French texts are authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) African swine fever is an infectious viral disease affecting domestic and feral pig populations and can have a severe impact on the profitability of pig farming causing disturbance to trade within the Union and exports to third countries. (2) In the event of a case of African swine fever in feral pigs, there is a risk that the disease agent may spread to other feral pig populations and to pig holdings. As a result, it may spread from one Member State to another Member State and to third countries through trade in live pigs or their products. (3) Council Directive 2002/60/EC (3) lays down minimum measures to be applied within the Union for the control of African swine fever. In particular, Article 15 of Directive 2002/60/EC provides for certain measures to be taken following the confirmation of one or more cases of African swine fever in feral pigs. (4) Belgium has informed the Commission of the up-to-date African swine fever situation in the feral pig population in the Ardennes region of that Member State, and in accordance with Article 15 of Directive 2002/60/EC, it has established an infected area where the measures referred to in Article 15 of that Directive are applied. (5) Commission Implementing Decision (EU) 2018/1242 (4) was adopted in response this situation. (6) In order to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to identify at Union level the infected area for African swine fever in Belgium in collaboration with that Member State. (7) Accordingly, the infected area in Belgium should be listed in the Annex to this Decision and the duration of that regionalisation fixed. This Decision should repeal and replace Implementing Decision (EU) 2018/1242. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Belgium shall ensure that the infected area established by Belgium, where the measures provided for in Article 15 of Directive 2002/60/EC apply, comprises at least the areas listed in the Annex to this Decision. Article 2 Implementing Decision (EU) 2018/1242 is repealed. Article 3 This Decision shall apply until 30 November 2018. Article 4 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 21 September 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Council Directive 2002/60/EC of 27 June 2002 laying down specific provisions for the control of African swine fever and amending Directive 92/119/EEC as regards Teschen disease and African swine fever (OJ L 192, 20.7.2002, p. 27). (4) Commission Implementing Decision (EU) 2018/1242 of 14 September 2018 concerning certain interim protective measures relating to African swine fever in Belgium (OJ L 231 I, 14.9.2018, p. 1). ANNEX Areas established as the infected area in Belgium as referred to in Article 1 Date until applicable The infected area is delimited clockwise by:  the border with France  the N85  the N83  the N891  Rue du Pont Neuf  Rue du Lieutenant de CrÃ ©py  Pont Charreau  Rue de Chiny  Rue de Marbehan  Rue de la Civanne  Rue du Moreau  the N879: Grand-Rue  the N897  Rue des AngliÃ ¨res  Rue du Pont de Virton  Rue Maurice GrÃ ©visse  Rue du 24 AoÃ »t  the E411/E25  the border with the Grand Duchy of Luxembourg 30 November 2018